DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the SML sublayer" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 5 does not appear to make sense.  Applicant is requested to review the wording of claim 5 and make any changes that would ease in the understanding of the claimed limitations.  Accordingly, the Examiner has not applied prior art to the claim as it is not currently understood what are the meets and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6 – 8, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,915,468 (hereinafter Das Sharma).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As per claims 1 and 14, Das Sharma teaches a system comprising: a first device (Das Sharma; Figure 5B Item 550b); and a second device (Das Sharma; Figure 5B Item 55a) coupled to the first device through an interface, wherein the second device comprises: a network controller (Das Sharma; Figure 5A Item 520) and a shared memory controller (Das Sharma; Figure 5A Item 515); one or more central 

As per claim 4, Das Sharma also teaches a multiplexer coupled to the electrical sub-block to transmit and receive information in accordance with the memory access protocol stack or the PCIe protocol stack (Das Sharma; Col 12 Lines 13 – 27).

As per claim 6, Das Sharma also teaches wherein the logical sub-block is to prepare outgoing information for transmission by the electrical sub-block (Das Sharma; Col 6 Lines 53 – 61).



As per claim 8, Das Sharma also teaches wherein the error detection code is a cyclic redundancy code (CRC) value (Das Sharma; Col 6 Lines 40 – 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being obvious over US Patent No. 10,915,468 (hereinafter Das Sharma) in view of US Patent No. 9,442,836 (hereinafter Yamamura).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As per claim 2, Das Sharma teaches the invention as described per claim 1 (see rejection of claim 1 above).
Das Sharma does not teach address translation logic to translate an address value referenced by a CPU node in a memory access request to a global address value in a pooled memory domain.
However, Yamamura teaches memory system including translation logic for translating memory access addresses (Yamamura; Col 4 Lines 5 – 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Das Sharma to include the address translation because doing so is well-known in the art of memory accessing.

Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over US Patent No. 10,915,468 (hereinafter Das Sharma) in view of US Patent No. 9,442,836 (hereinafter Yamamura), and further in view of US Patent Application Publication No. 2016/0124872 (hereinafter Shrader).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As per claim 3, Das Sharma in combination with Yamamura teaches the invention as described per claim 2 (see rejection of claim 2 above).
Das Sharma in combination with Yamamura does not teach internal routing logic to facilitate routing of a memory access request via the memory access protocol stack to local memory elements coupled to the shared memory controller in instances where the address translation logic indicates that the shared memory controller has direct access to a particular global address value associated with the local memory elements; and global address routing logic to determine, from the global address value, that a the memory access request is to be routed to a remote shared memory controller coupled to a remote memory element associated with the global address value.
However, Shrader teaches an internal routing logic which routes memory access requests to the appropriate memory based on the address of the memory request (Shrader; Paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Das Sharma in combination with Yamamura to include the routing logic because doing so allows for managing traffic/requests from many incoming CPUs (Shrader; Paragraph [0029]).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being obvious over US Patent No. 10,915,468 (hereinafter Das Sharma) in view of US Patent No. 10,073,808 (hereinafter Wu).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); 

As per claim 9, Das Sharma teaches the invention as described per claim 8 (see rejection of claim 8 above).
Das Sharma does not explicitly teach wherein the error detection code is a 16-bit CRC value.
However, Wu teaches a PCIe system in which a CRC value is a 16-bit CRC value (Wu; Col 17 Lines 46 – 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Das Sharma to include the 16-bit CRC because such a CRC scheme is well-known in the art of error detection codes.

As per claim 10, Das Sharma also teaches wherein the CPU nodes comprise a first CPU node (Das Sharma; Figure 5A Item 510a) and a second CPU node (Das Sharma; Figure 5A Item 510n), wherein the first and second CPU nodes are operable as independent nodes under control of a virtual machine monitor (Das Sharma; Col 7 Line 52 – Col 8 Line 8).

Claims 11 – 13 is/are rejected under 35 U.S.C. 103 as being obvious over US Patent No. 10,915,468 (hereinafter Das Sharma) in view of US Patent No. 9,921,768 (hereinafter Jen).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).


As per claim 11, Das Sharma teaches the invention as described per claim 1 (see rejection of claim 1 above).
Das Sharma does not explicitly teach wherein the memory access protocol stack is a coherent memory access protocol stack.
However, Jen teaches a shared memory link in which a memory access protocol stack is coherent (Jen; Col 8 Lines 39 – 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Das Sharma to include the coherent memory access protocol stack because doing so is well-known in memory system interconnects.

As per claim 12, Das Sharma also teaches a first set of transmission paths to transmit serial data in accordance with the memory access protocol stack (Das Sharma; Figure 5A “SML”) and a second set of transmission paths to transmit serial data in accordance with the PCIe protocol stack (Das Sharma; Figure 5A “PCIe”).

As per claim 13, Das Sharma also teaches wherein the first set of transmission paths and the second set of transmission paths comprise respective copper lines (Das Sharma; Col 7 Lines 31 – 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/               Examiner, Art Unit 2181